310 F.2d 883
UNITED STATES of America, Appellee,v.John G. GAYDOS, Defendant-Appellant.
No. 150, Docket 27588.
United States Court of Appeals Second Circuit.
Argued Nov. 29, 1962.Decided Nov. 29, 1962.

Allen S. Stim, New York City, (Menahem Stim and Paul J. Curran, New York City, on the brief), for appellant.
John S. Martin, Jr., Asst. U.S. Atty., New York City, (Vincent L. Broderick, U.S. Atty., and Andrew T. McEvoy, Jr., Asst. U.S. Atty., New York City, on the brief), for appellee.
Before CLARK, MOORE, and KAUFMAN, Circuit Judges.
PER CURIAM.


1
The evidence was quite clear that defendant, while not a big operator, did accept bets on horse races from his associates to be placed with a 'bookie'; and the verdict of conviction was therefore justified.  The charge was exemplary; of course the judge was not obligated to charge in appellant's requested language.  The rulings on evidence to which exception was taken were well within the court's discretion.  The decision is affirmed in open court.


2
Affirmed.